Citation Nr: 1413510	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1976. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing conducted via videoconferencing. A transcript of the testimony offered at this hearing has been associated with the record.


FINDING OF FACT

A diagnosed psychiatric disorder, specifically bipolar disorder, was permanently aggravated by the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, specifically bipolar disorder, have been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). As the Board will grant the Veteran's claim for service connection, there is no need to discuss VA's compliance with the VCAA regarding this issue. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013). Only such disorders as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b). A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted the military service. See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service. This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder. Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service. 38 C.F.R. § 3.306(b). 

The Veteran essentially claims that he entered service with a pre-existing psychiatric disorder that was subsequently aggravated by his experiences during service.

Reviewing the evidence of record, in a January 1974 private hospital discharge summary, a private examiner noted that the Veteran was treated for depressive neurosis and an explosive personality disorder.

In a March 1975 service entrance medical examination report, a service examiner indicated that the Veteran did not have any psychiatric abnormalities. In a contemporaneous report of his medical history, the Veteran stated that he had been hospitalized previously for depression, but also indicated that he did not have any "depression or excessive worry," or "nervous trouble of any sort."

In May 1975 service treatment records, service examiners noted that the Veteran reported experiencing "nervous twitching" when he became emotional. The Veteran stated that he had been treated for a major depressive disorder a year prior to examination. The Veteran asked for medication to treat his disorder and adamantly indicated that he did not wish to be discharged from service. A service examiner diagnosed a questionable adjustment reaction and questionable depression. 

In June 1976 service treatment records, service examiners reported treating the Veteran during a period of hospitalization due to expressed suicidal ideation. Upon admission, the service examiners diagnosed paranoid schizophrenia. After treatment, the service examiners diagnosed a resolved adult situational reaction with depression, and an immature personality disorder, manifested by a long history of impulsive, aggressive behavior. The service examiners recommended that the Veteran be given an administrative discharge from service for reasons of unsuitability. 

Post-service treatment records contain extensive reports of treatment for various psychiatric disorders and polysubstance abuse. 

In an October 2010 VA psychiatric examination report, a VA examiner noted reviewing the claims file, interviewing the Veteran, and conducting a psychiatric examination. Having done so, the VA examiner diagnosed the Veteran with a psychiatric disorder, specifically, bipolar disorder. Having reviewed the evidence, the VA examiner stated that the bipolar disorder clearly pre-existed the Veteran's entry into service. When questioned as to whether the Veteran's pre-existing bipolar disorder was permanently aggravated by his service, the VA examiner wrote that she could not resolve that question without resorting to speculation. The VA examiner stated that the Veteran admittedly used both drugs and alcohol during what appeared to be an in-service hypomanic episode in 1976. The VA examiner indicated that the use of these substances was a likely factor in the in-service exacerbation of the Veteran's psychological disorder symptomatology. The VA examiner also indicated that the Veteran's in-service feelings of frustration, anger, and helplessness toward the actions of his superior officers might have factored into the exacerbation of his symptoms. The VA examiner wrote that she was unable to disentangle both factors of emotional distress and substance use in the exacerbation of the Veteran's bipolar symptomatology.

As noted above, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). In this instance, the Veteran's bipolar disorder was not noted on his May 1975 service entrance examination report. However, both the lay and medical evidence indicates that the disorder clearly and unmistakably existed prior to service. Therefore, service connection must be granted unless the evidence clearly and unmistakably shows that the Veteran's pre-existing disorder was not aggravated by service. In this instance, the service treatment records indicate that the Veteran experienced psychiatric disorder symptomatology during service which resulted in his discharge. In the October 2010 VA psychiatric examination report, the VA examiner, having reviewed the evidence, stated that he was unable to state whether the Veteran's psychiatric disorder symptomatology was permanently aggravated by service without resorting to speculation. Therefore, the evidence does not show clearly and unmistakably that the Veteran's pre-existing psychological disorder was not aggravated by service and service connection for a psychiatric disorder is granted. 


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


